Title: To James Madison from David Jones, 8 March 1815
From: Jones, David
To: Madison, James


                    
                        Dear Sir,
                        Eastown Chester County march 8. 1815
                    
                    God has continued my life to see Peace once on Earth. I know not what to call it. I cannot call it either good ⟨or⟩ bad. I cannot call it honorable; nor Dishonorable; but it is Such as could be obtained at that Time; and it is dishonable to our Enemies, for never have they been more compleatly drubbed both by Sea & Land. If their Pride can brooke it, they will be Quiet. At all events, we will gain Time to be better prepared. The infamous Conduct of Congress had bound your hands, and the general government was in fact nearly at an end, & yet I was not in Dispair, for the State governments would have supported us. The spirit of the people was up, & voluntiers would have appeared for the Defence of our Country. If attention is properly paid to two Subjects, we will do well; if these are neglected or missed, mysery will return, & that before long. The first is Trade, Especially with England. If this is not well gaurded, our Infant manufacturies will be crushed. This will be the wish of England. I confide on your wisdom, & Prudence of this Subject. The second is Connection with our Indians. If the British have any Share of Trade with our Indians, Peace will soon End. We are not at an Established Peace, our army should not be reduced Suddenly, remember Copenhagen. The british are the Same. I will give you a Short statement of my mind in respect to Indians. I beleive no man by Nature has any Property in the Soil, whether he is white or Red. All Property in Land arises from civil Compact that is what is called civil government. The Phraze Indian Country is common Nonsense, if it means any more than the Country where they live, for by nature we have no property in Land. When we are said to Purchase, it means no more than an agreement to give a peaceable Possession. So general wayne meant &c. It will be proper to hold a Treaty with the Indians as soon as convenient, & we should cede to a Tribe or part of a Tribe Sufficients Tracts for them to cultivate, for they must now apply themselves to a farming Life, & abandon the Savage mode of life. We must supply them with farming Impliments & men to instruct them in the business of Farming. These men ought to have wives, to instruct the women to Spin. There must be some mechanicks, such as smiths & weavers. Lastly it should be lawful to intermarry with them, & incorporate with the Tribes so as to form one People, & thereby become Citizens & in 100d years form a great & wise nation. The reason I

have been so particular, I have a regard for the happiness of those Savages. In 1772, I went to preach among them; but had no Idea of their Costums, which I found very degrading to human Nature. At 14 years old, their young Sqauws all prostitute their Bodys. They are paid by the Night or by the moon as they can agree. This is deemed no Dishonour, & the men excuse it by Saying it is Squaws gun.
                    I shall publish some Pieces in the aurora, on Indians, under the Signature of the old Soldier. I wait for the Reduction of the army, not to 6000 but 15000d. Next year it may be further reduced. I am willing not only to retire to my Farm; but a[l]so to my Long home. I intended to Join general Brown, but now I suppose my Business is done in that Line. I preach in Philadelphia to Col. Irvines Corps; but I suppose that will soon be remove or be dissolved. I have had transient thoughts that if it suited, I would Serve as one at a treaty with the Indians, for I am well acquainted with addressing them. I wait your orders, am with great Esteem your humble Servt,
                    
                        
                            David Jones
                        
                    
                